Citation Nr: 0608949	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-19 895	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for spinal stenosis of the lumbar spine prior to 
September 26, 2003 

2.  Entitlement to an evaluation in excess of 20 percent for 
spinal stenosis of the lumbar spine beginning September 26, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1944 
to June 1946.  In July 2005, the Board of Veterans' Appeals 
(Board) denied entitlement to increased evaluations for 
service-connected bilateral foot disability and remanded the 
issue currently on appeal to the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri for 
additional development.  A December 2005 rating decision 
granted a 20 percent evaluation for service-connected spinal 
stenosis of the lumbar spine (low back disability) effective 
September 26, 2003.  As this evaluation is not the maximum 
rating provided in the rating schedule for low back 
disability, this issue is still on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

A motion to advance this case on the Board's docket was 
received and granted by the Board in June 2005 for good 
cause.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).  


FINDING OF FACT

The medical evidence shows no more than characteristic low 
back pain on motion prior to September 26, 2003; the evidence 
after September 26, 2003 does not show forward flexion of the 
thoracolumbar spine to be 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for low back disability prior to September 26, 2003 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for low back disability beginning September 26, 2003 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5238 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

Service connection for a back disorder was claimed in May 
1998, and denied by a rating decision dated in September 
1998.  The Board granted entitlement to service connection 
for a back disorder and the RO implemented this decision by a 
rating action in December 2001.  The United States Court of 
Appeals for Veterans Claims (Court) held that the notice and 
assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  However, 
the claims in this case had been filed and initial 
adjudication had taken place prior to the enactment of the 
VCAA.  Thus, preadjudication notice was not provided nor was 
it possible.  The Court's decision did not contain a remedy 
under such facts, and there appears to be no effective remedy 
available given these circumstances.  Nevertheless, in 
November 2002, the RO sent the veteran a letter, with a copy 
to his 


representative, in which he was informed of the requirements 
needed to establish entitlement to an increased evaluation.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get additional evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The veteran 
was notified that if he had any additional evidence, he was 
to tell the RO.  See 38 C.F.R. § 3.159(b).  Additional 
private medical evidence was received from the veteran.  The 
duty to notify includes informing the veteran that he must 
send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  Moreover, this letter 
informed the veteran that dependent upon when evidence was 
received by VA might effect the date benefits would be paid.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet.App. March 3, 2006).  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that there 
are multiple examination and treatment reports on file, 
including a VA examination report dated in November 2005.  
The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on the issue addressed 
herein.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  The veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim.  The Board additionally finds that VA has 
complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 


harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  In this case, however, as there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet.App. March 3, 2006).

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the 


Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. 

Schedular Criteria

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of September 26, 2003 in 
our appellate adjudication of this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under the previous rating criteria for a low back disorder, 
slight limitation of the lumbar spine was assigned a 10 
percent disability rating.  A 20 percent evaluation was 
assigned for moderate limitation of motion, and a 40 percent 
evaluation was assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292  (2002).  
Additionally, a 10 percent evaluation was warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation was for assignment 


with muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in standing position.  For 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
was assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002). 

Under the revised rating criteria for the low back beginning 
on September 26, 2003, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5238 (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 45 degrees, extension is zero to 30 degrees, and left and 
right lateral flexion are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2005); see also 
38 C.F.R. § 4.71a, Plate V (2005).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2005).  
The combined range of 


motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. 

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (1) (2005).  Each range 
of motion measurement is rounded to the nearest five degrees.  
Id. at Note (4) (2005).

Analysis
Entitlement To An Initial Evaluation In Excess of 10 Percent 
For Low Back Disability Prior To September 26, 2003 

To warrant an evaluation in excess of 10 percent for loss of 
motion or strain of the lumbar spine prior to September 26, 
2003, there would need to be evidence of either moderate loss 
of motion of the lumbar spine or muscle spasm on extreme 
forward bending and unilateral loss of spine motion in the 
standing position.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).  
However, a review of the evidence prior to September 26, 2003 
does not show any of the required symptomatology. 

When examined by VA in June 1998, lumbar range of motion was 
intact; and straight leg raising was negative.  VA evaluation 
in May 1999 revealed forward flexion of the lumbar spine to 
80 degrees and bilateral side bending to 10 degrees, with 
these movements limited by discomfort.  There was no back 
muscle spasm, and lower extremity strength was 5/5.  When 
seen for treatment in January 2002, it was noted that lumbar 
range of motion was adequate without significant complaints 
of pain.  According to a January 2003 report from St. John's 
Physicians and Clinics, 


the veteran said that his back involved more tiredness than 
pain; he could reach his hands to the floor on forward 
flexion, could extend the back to approximately 20 degrees, 
and could bend to the sides and rotate without difficulty.  
When examined by VA in April 2003, the veteran said that his 
back pain was intermittent and nonradiating.  Back motion in 
April 2003 included 90 degrees of forward flexion without 
pain and lateral bending to 25 degrees to either side with 
pain at 25 degrees on the right.  

Consequently, with flexion of the back to at least 80 degrees 
and no evidence of spasm, the medical evidence prior to 
September 26, 2003 does not show manifestations of a low back 
disorder that meet the criteria for a rating in excess of 10 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).

The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO to rate the 
veteran's service-connected low back disorder.  See Tedeschi, 
7 Vet. App. at 414.  There is no evidence of vertebral 
fracture or ankylosis in the medical evidence prior to 
September 26, 2003.  Although there are some findings 
indicative of possible intervertebral disc syndrome on VA 
examination in May 1999, such as absent right ankle jerk, 
subsequent examinations do not include findings or diagnosis 
supporting intervertebral disc syndrome and the veteran 
denied radiculopathy in July 2002 and April 2003.  
Consequently, an initial rating in excess of 10 percent is 
not warranted under the diagnostic code for intervertebral 
disc syndrome or under another diagnostic code prior to 
September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5289, 5293 (2002).

Entitlement To An Increased Evaluation For Low Back 
Disability Beginning September 26, 2003 

A 20 percent evaluation for a low back disability was 
assigned effective September 26, 2003.  To warrant an 
evaluation of 40 percent under the new rating criteria for 


disabilities of the spine, there must be evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
evidence of favorable ankylosis of the thoracolumbar spine.  

Although the veteran complained in treatment records dated in 
March 2004 that his back pain was worse since his last clinic 
appointment, it was noted later in March 2004 that range of 
motion of the back was within normal limits.  When examined 
by VA in November 2005, motion of the low back included 
flexion to 50 degrees, extension to 10 degrees, and lateral 
bending to 5 degrees to either side; rotation was noted to be 
limited by stiffness.  No spasm was found.  As forward 
flexion of the low back was greater than 30 degrees in March 
2004 and November 2005, and the veteran did not have 
ankylosis of the thoracolumbar spine, a rating in excess of 
20 percent for service-connected low back disability 
beginning on or after September 26, 2003 is not warranted.

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's low back disability by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as allowed under 
the current regulations.  As noted above, although there were 
complaints of neurologic manifestations in 1999, subsequent 
medical records do not reveal findings of neuropathy.  In 
fact, motor strength in the lower extremities was 5/5 in May 
1999, January 2003, April 2003, and November 2005 without 
evidence of weakness.  As there is no medical evidence of 
neurological impairment of the low back warranting a 
compensable evaluation, the Board finds that a higher 
evaluation cannot be assigned by providing separate 
evaluations for the chronic orthopedic and neurologic 
manifestations of the veteran's low back disability.  

Conclusion

The Board has also considered whether an increased evaluation 
is warranted for low back disability based on functional 
impairment before or after September 26, 2003, but it has 
concluded that an increase is not warranted.  The veteran has 
primarily 


complained of low back tiredness and there is evidence of 
back loss of motion, for which the veteran is receiving 
compensation.  There is, however, a lack of evidence of 
additional functional impairment due to pain or weakness to a 
degree greater than required to warrant ratings in excess of 
those assigned during the appeal period.  Although the 
veteran complained in April 2003 of significant fatigability, 
he complained of only intermittent low back pain and 
examination did not show any lower extremity atrophy, 
weakness, or numbness.  Additionally, it was noted on VA 
examination in November 2005 that there was no medical 
evidence of muscle atrophy, weakness, excess fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (2005); see also 
Deluca v. Brown, 8 Vet. App. 202 (1995).

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of the veteran's lumbar 
spine disorder, such as back spasm and additional limitation 
of motion, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the veteran has not been hospitalized for his service-
connected low back disability.  The Board accordingly finds 
that the disability picture for the veteran's low back 
disability is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for service-connected low back disability.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for low back 
disability prior to September 26, 2003 is denied.  

An evaluation in excess of 20 percent for low back disability 
beginning September 26, 2003 is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


